Exhibit 10.7

 

AMENDMENT NO. 4 TO THE

CLOUD PEAK ENERGY INC.

2009 LONG TERM INCENTIVE PLAN

 

THIS AMENDMENT NO. 4 (the “Amendment”), dated as of April 10, 2014, to the Cloud
Peak Energy Inc. 2009 Long Term Incentive Plan (the “Plan”), as approved by the
Board of Directors (the “Board”) of Cloud Peak Energy Inc. (the “Company”), is
hereby adopted by the Company.

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Plan;

 

WHEREAS, subject to certain limitations, Sections 15.1 of the Plan gives the
Board the authority to amend the Plan;

 

WHEREAS, the Board, based upon the recommendation of the Compensation Committee
of the Board, has determined that it is in the best interests of the Company and
its subsidiaries to amend the Plan to include a provision providing for delayed
delivery of awards in certain circumstances to certain participants pursuant to
Code Section 409A; and

 

WHEREAS, the Company desires to make the amendments to the Plan described above.

 

NOW, THEREFORE, the Plan shall be amended as follows:

 

1.                                      Effective as of the date hereof, the
following is added to Section 14.3 of the Plan:

 

“To the extent required by Section 409A of the Code, if a Grantee is a
“specified employee” as defined in Section 409A of the Code and would be
eligible to receive an Option and/or Award that is subject to Section 409A of
the Code, such Grantee will not be entitled to such Option and/or Award upon a
termination of his or her employment until the earlier of (i) the expiration of
the six (6)-month period measured from the date of such Grantee’s “separation
from service” (within the meaning of Section 409A of the Code) or (ii) the date
of such Grantee’s death. Upon the expiration of any applicable 409A deferral
period, all payments and benefits deferred pursuant to this Section 14.3 will be
paid or reimbursed to such Grantee in a lump sum as soon as practicable, but in
no event later than thirty (30) days following such expired period, and any
remaining payments due under this Plan will be paid in accordance with the
normal payment dates specified for them herein.”

 

*                                        
*                                         *

 

2.                                      Except as expressly amended herein, the
Plan remains in full force and effect in accordance with its terms.

 

3.                                      This Amendment has been executed on
this 10th day of April, 2014.

 

 

 

CLOUD PEAK ENERGY INC.

 

 

 

 

 

By:

/s/ Cary W. Martin

 

 

 

 

Its:

SVP-Human Resources

 

Amendment No. 4 to the Cloud Peak Energy Inc. 2009 Long Term Incentive Plan

 

1

--------------------------------------------------------------------------------